Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 11/19/2021, in response to the rejection of claims 1-14 from the non-final office action, mailed on 08/18/2021, by amending claims 1, 4-6, 9 and adding new claims 15-21, is acknowledged and will be addressed below.

Claim interpretation
(1) Across the claim list, in regards to the claimed limitations, such as “produced” in “produced gas”, “source” in “source gas”, the “carrier” in “carrier gas”, the “mixed gas A”, and the “mixed gas B”,
The limitations merely define identities of gaseous materials used in the reaction chamber, which is an “apparatus”. In the apparatus claim, naming a material used in the apparatus does not add a patentable weight to the claimed apparatus. See the MPEP citations below.
Consequently, when an apparatus of a prior art teaches the “reaction chamber” and the reaction chamber uses plural gases, it is sufficient to meet the claimed structural requirement.

(2) Regarding to the “wherein: the molten metal is gallium; the source gas is at least one out of chlorine gas or hydrogen chloride gas; and the produced gas is gallium 
The limitations define a material used in the claimed apparatus, and further product made by the apparatus.
Emphasized again, the applicants claim the apparatus, thus the use of material in the claimed apparatus and the product produced by the apparatus do not add a patentable weight on the claimed apparatus. See the MPEP citations below.
For instance, in the claimed apparatus, use of gallium, indium, or any other materials and further different product produced by the use of gallium, indium, or any other material do not determine the patentability of the claimed apparatus.
Consequently, when an apparatus of prior art teaches that an apparatus generating a process gas has an internal space holding a material and further has plural gas inlets, it is sufficient to meet the claimed structural requirement.
 
MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “wherein the carrier gas that is at least one of nitrogen gas or argon gas and the mixed gas A flows along the length direction of the internal space” of claim 1 is not clear.
Does it mean:
-a. “wherein the carrier gas is at least one of nitrogen gas or argon gas, and the mixed gas A flows along the length direction of the internal space” OR
-b. “wherein the carrier gas that is at least one of nitrogen gas or argon gas and the mixed gas A flow along the length direction of the internal space”?
For the purpose of examination, it will be examined inclusive both.

(2) The “and a projecting member projecting into the internal space from a ceiling face adjoining the internal space of the vapor-liquid reaction chamber at a projection angle that is an obtuse angle relative to a surface of the projection member facing toward the one end side in the length direction of the internal space” of Clam 1 is not clear, because of the “relative to a surface of the projection member facing toward the one end side in the length direction of the internal space”.
According to the applicants’ Fig. 4, the projection angle “θ1” is an angle of the surface of the projection member relative to a surface of the ceiling face, not relative to the surface of the projection member itself. The metes and bounds of the projection angle cannot be clearly determined by the claimed limitation.


(2) The “an angle formed between a region of the ceiling face on the one end side as viewed from the plate-shaped member and a face of the bent portion facing toward the one end side, or between a virtual plane extending the ceiling face toward the one end side and the face of the bent portion, is from 70° to 110°” of Claim 5 is still not clear.
First, it is not clear what the “on the one end side as viewed from the plate-shaped member”. The one end side as viewed from the plate shaped member is different from the prior cited “the one end side” in Claim 1?

Second, does the angle indicate the applicants’ θ2 of Fig. 8? However, the angle θ2 is not the angle recited by the claimed “between a region of the ceiling face on the one end side as viewed from the plate-shaped member and a face of the bent portion facing toward the one end side” or “between a virtual plane extending the ceiling face toward the one end side and the face of the bent portion”.

Third, it is not clear what the “virtual plane extending the ceiling face toward the one end side” mean, because the limitation merely indicates the same plane of the ceiling itself.
Does it mean a virtual plane parallel to the ceiling face? Or a virtual plane extending from the ceiling face to the face of the bent portion?

The metes and bound of the scope cannot be determined, thus it is not clear how the bent portion and projecting portion are constructed. It is respectfully requested to clearly define the scope.
For the purpose of examination, it will be examined inclusive of any angle around the bent portion.

(3) The “wherein the supply port supplies the mixed gas A to the upper portion in a direction from the other end side toward the one end side of the internal space such that the mixed gas A enters a portion of the internal space adjoining the support port and in the portion, changes a flow direction of the mixed gas A to flow from the one end side to the other end side of the internal space” of Claim 15 is not clear.
First, it is not clear what the support port means. The claim never recites a support port, thus raises an antecedent issue.

Second, it is not clear what the portion means. The claim 1 recites plural portions, such as upper and lower portions. Further, the claim 15 also recites the upper portion. The “a portion” is a broader than the upper or lower portion, thus it is not clear which portion is indicated by the term “a portion”.

Third, the claim 1 recites a supply port for supplying A mixed gas A … at one end side”, in other words, the supply port is located at the one end side, thus the gas is supplied from the one end side. However, the claim 15 is interpreted that the mixed gas 

The metes and bound of the scope cannot be determined, thus it is not clear how the bent portion and projecting portion are constructed. It is respectfully requested to clearly define the scope.
For the purpose of examination, it will be examined inclusive of gas flow from the one end side to the other end side. 

(4) The “as viewed from the projecting member” and the “virtual plane extending the ceiling face toward the first side and the face of the projection member” of Claim 18 are not clear, because of the same reasons of the “first” and “third” of the item (2) above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-13, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over FujiKura (US 20120305935, hereafter ‘935) in view of FujiKura et al. (JP 2016-044341, hereafter ‘341, filed in IDS).
Regarding to Claim 1, ‘935 teaches:

Source vessel (metal storage chamber) 1 storing metal source M of group III such as Ga, In, and Al. The metal source M may be in a liquid state or in a solid state, and metal chloride-containing gas G2 containing metal chloride gas (such as GaCl, InCl, AICl2) produced in the source vessel 1 to outside of the source vessel 1 (Fig. 1, [0051], the claimed “comprising: a vapor-liquid reaction chamber including an internal space for accommodating a molten metal in a lower portion of the internal space of the vapor-liquid reaction chamber, and a produced gas being produced in the vapor-liquid reaction chamber by a vapor-liquid reaction between a source gas and the molten metal”);
A gas supply port 2 is formed on a side wall 7a, for supplying chlorine-containing gas G1 containing chlorine-based gas (such as HCl, Cl2) into the source vessel 1, and a gas exhaust port 3 is formed on the other side wall 7c for discharging metal chloride-containing gas G2 ([0051]), and the HCl-containing gas may contain inert gas in addition to HCl, and the inert gas may be any one of nitrogen, argon, and helium, or may be a mixed gas of them ([0064], note the inert gas, i.e. the carrier gas, is supplied to the vessel 1 with the HCl-containing gas, which is the chlorine-containing gas G1, and then is discharged from the vessel 1 by mixing with the produced gas, which is the a supply port for supplying a mixed gas A including the source gas and a carrier gas, to an upper portion of the internal space at one end side in a length direction of the internal space, wherein the carrier gas that is at least one of nitrogen gas or argon gas and the mixed gas A flows along the length direction of the internal space, and a discharge port for discharging a mixed gas B containing the produced gas and the carrier gas from the upper portion of the internal space at another end side in the length direction of the internal space”);
Partition plates 11 (Fig. 3b and Fig. 4, [0080], note the plate has an angle relative to the ceiling, see the 112 rejection above, the claimed “and a projecting member projecting into the internal space from a ceiling face adjoining the internal space of the vapor-liquid reaction chamber at a projection angle that is an angle relative to a surface of the projection member facing toward the one end side in the length direction of the internal space”);
There is a space of 0.5 to 2.5 cm between lower ends of the partition plates 11 and a liquid surface of the Ga melt corresponding to the depth of the Ga melt, so that the gas flows through this space ([0080], the claimed “the projecting member including a slit for allowing passage of gas along the length direction of the internal space”).

‘935 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and a projecting member projecting into the internal space from a ceiling face adjoining the internal space of the vapor-liquid reaction chamber at a projection angle that is an obtuse angle relative to a surface of the projection member facing toward the one end side in the length direction of the internal space”, the projecting member including a slit formed within the projecting member for allowing passage of gas along the length direction of the internal space.
Further note Figs. 3a-3f of ‘935 shows plural configurations of the partition plate guiding gas flow in various forms, therefore, the configuration of the partition plate is an obvious matter to control the gas flow in the source vessel.

‘341 is analogous art in the field of substrate treatment apparatus and process gas generator (title). ‘341 teaches a rectification mechanism 17 (or stream guide plate) has two plates including partition member 13 and rectifying plate 16 (Fig. 4, note the Fig. 4 shows the rectifying plate 16 that makes the gas flow toward the liquid surface is inclined by forming an obtuse angle relative to the ceiling, and the partition element 13 has a slit for gas passage within the plate. Herein, it is obvious combining the two plates of the rectification mechanism 17, so to be a single inclined plate having a slit within the plate). 

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the partition plate of ‘935, so to have an obtuse angle relative to the ceiling, for the purpose of increasing gas flow toward the liquid surface. Further note, converting a plate position from a straight position into an inclined position does not require a higher skill beyond an ordinary skill, because it is easily obtained by rearranging the plate. MPEP clearly guides rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

Furthermore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an opening or slit type gas passage within the partition plate of ‘935, instead of the space type gas passage under the partition plate of ‘935, for its suitability as a gas flow passage with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07. 

Note the applicants repeatedly argue that the space under the plate cannot be replaced with the slit within the plate. In response, emphasized again, the examiner maintains that forming a space under the plate and forming a hole within the plate, both are commonly well-known features to an ordinary skill in the art, see other examples, such as:
US 20090087545 (Fig. 9, [0160] teaching “the description has been given of the case where use is made of the partition plate 52 adapted to form the clearance 56 between itself and the bottom surface of the evaporating dish 50. However, this invention is not limited thereto at all. A partition plate, i.e. a partition wall, may be brought into contact with the bottom surface of the evaporating dish 50. In this case, communication holes may be formed in the partition wall at positions near the bottom surface of the evaporating dish 50 or communication holes may be formed in the bottom of the evaporating dish 50 at positions near the partition plate”).


Regarding to Claim 2,
Fig. 4 of ‘341 shows an obtuse angle. ‘341 does not explicitly teach the claimed angle range from 110° to 160°, but based on Fig. 4, when the degree of the obtuse angle is changed, the gas flow toward the liquid surface is also changed, therefore, the angle range is a result effective variable parameter to control the gas flow toward the liquid surface.

Consequently, even if the angle range is not explicitly disclosed in the cited references, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found an obtuse angle from the claimed 110° to 160° range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05 (This reads into the claimed “wherein the projection angle is from 110° to 160°”).

Regarding to Claim 3,
‘935 teaches partition plates 11 (the claimed “wherein the projecting member includes a plate-shaped member projecting from the ceiling face into the internal space”).

Regarding to Claims 4-5,
‘341 does not explicitly teach a bent portion of the partition plate.

However, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a bent portion, into the partition plate, for the purpose of increasing a surface area to contact the ceiling surface, thus firmly fixing the partition plate. Further, in this case, the portion contacting the ceiling also can be interpreted as a projecting portion and the rest of the partition plate can be interpreted as a bent portion, thus the bent portion forms a 90° from the ceiling surface (This reads into the claimed “wherein the plate-shaped member includes a bent portion bent toward the one end side with respect to a projection direction of the plate-shaped member from the ceiling face into the internal space” of Claim 4, and “wherein: DB1/ 124389311.12U.S. Application No. 16/614,577the plate-shaped member includes a projecting portion that projects from the ceiling face into the internal space, and includes the bent portion; and an angle formed between a region of the ceiling face on the one end side as viewed from the plate-shaped member and a face of the bent portion facing toward the one end side, or between a virtual plane extending the ceiling face toward the one end side and the face of the bent portion, is from 70°0 to 110°” of Claim 5).

Regarding to Claim 6,
As discussed in the claim 1 rejection above, a slit is formed into the partition plate of ‘935.


Consequently, even if a dimension for the slit is not explicitly disclosed in the cited references, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found a proper size from the claimed 2% to 50% of a width direction length of the internal space, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05 (This reads into the claimed “wherein a length of the slit in a width direction of the internal space is from 2% to 50% of a width direction length of the internal space”).

Regarding to Claims 7-8,
As discussed in the claim 1 rejection above, a slit is formed into the partition plate of ‘935, but a specific shape of the slit is silent.

However, as taught by ‘935 with a common knowledge evidence, see US 20090087545 (Fig. 9, [0160]), a clearance can be replaced with a communication hole formed in the bottom of the partition plate, which is a notch formed leading edge.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have obtained the slit by 

Regarding to Claim 10,
‘935 teaches In the method for producing metal chloride gas, in a case of using Ga as the metal source M, and HCl-containing gas is introduced from the gas supply port 2, and GaCl-containing gas is produced from the gas exhaust port 3 ([0061], see also [0051], the claimed “wherein: the molten metal is gallium; the source gas is at least one out of chlorine gas or hydrogen chloride gas; and the produced gas is gallium (I) chloride gas”).

Regarding to Claim 11,
The apparatus, which is a reaction vessel 20, of Fig. 2 of ‘935 clearly reads into a reaction tube, and teaching of claim 1 feature was discussed in the claim 1 rejection above (the claimed “A reaction tube comprising the vapor-liquid reaction device of claim 1 provided inside the reaction tube”).

Regarding to Claim 12,
‘935 teaches In the method for producing metal chloride gas, in a case of using Ga as the metal source M, and HCl-containing gas is introduced from the gas supply port 2, and GaCl-containing gas is produced from the gas exhaust port 3 ([0061], see also [0051], further note Fig. 2 shows additional gas inlets 23, 24, in addition to the gas inlet 4 for generating the GaCl-containing gas, therefore, the gas inlets are clearly capable of supplying second chlorine gas in order to generating gallium (Ill) chloride gas, the claimed “wherein: the molten metal is gallium; the source gas is a first chlorine gas feed; the produced gas is gallium (I) chloride gas; and gallium (Ill) chloride gas is produced by a reaction between the gallium (I) chloride gas and a second chlorine gas feed”).

Regarding to Claim 13,
‘935 teaches a schematic block diagram of a HVPE apparatus (Fig. 2, [0030], note the whole apparatus of Fig. 2 comprises a reaction vessel 20, which clearly reads into a reaction tube, and teaching of claim 11 feature was discussed in the claim 11 rejection above (the claimed “A film forming apparatus comprising the reaction tube of claim 11”).

Regarding to Claim 15,
‘935 teaches gas supply from the one end side to the other end side, see the 112 rejection above (the claimed “wherein the supply port supplies the mixed gas A to the 

Regarding to Claim 16,
As discussed in the claim 1 rejection above, the partition of ‘935 is modified to have a slit within the plate. 
 ‘341 teaches the leading edge of the plat 16 is immersed in the liquid. Therefore, the modified partition of ‘935 would have a leading end immersed in the liquid (the claimed “wherein a leading end of the projecting member is immersed in the molten metal in the lower portion of the internal space”).

Regarding to Claim 17,
‘935 and ‘341 both teaches the partitions do not contact the bottom of the reaction chamber (the claimed “wherein the leading end of the projecting member does not contact a bottom plate of the vapor-liquid reaction chamber, the bottom plate opposing the ceiling face”).

Regarding to Claim 18,
Claim 18 is rejected for substantially the same reason as claim 1 rejection above, because the limitation is merely broader than claim 1 by use of similar terms.


Claims 19 and 21 are rejected for substantially the same reason as claims 2 and 16 rejection above.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘935 and ‘341, as being applied to Claims 1 and 18 rejection above, further in view of FujiKura et al. (JP 2016-044342, hereafter ‘342, filed in IDS).
Regarding to Claim 9,
‘935 teaches plural partition plates 11 (Fig. 4, the claimed “wherein: a plurality of projecting members are provided, with the plurality of the projecting members arrayed along the length direction of the internal space”);
As discussed in the claim 1 rejection above, slits are imported into the partition plates (the claimed “and the slits in an adjacent pair of projecting members among the plurality of the projecting members are arranged at positions as viewed from the length direction one end side of the internal space”).

‘935 and ‘341 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 9: and the slits in an adjacent pair of projecting members among the plurality of the projecting members are arranged at positions that do not overlap with each other as viewed from the length direction one end side of the internal space.



‘342 is analogous art in the field of substrate treatment apparatus and process gas generator (title). Figs. 2, 4, 5 of ‘341 show the slits in an adjacent pair of projecting members are arranged at positions that do not overlap with each other.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have disposed the imported slits in positions that do not overlap with each other, for the purpose of increasing gas resident time in the vessel, thus increasing gas flow with the liquid surface.

Regarding to Claim 20,
Claim 20 is rejected for substantially the same reason as claim 9 rejection above.

Claim 14 and alternatively claim 12, are rejected under 35 U.S.C. 103 as being unpatentable over ‘935 and ‘341, as being applied to Claim 1 rejection above, further in view of Koukuti et al. (US 20130130477, hereafter ‘477).
In case the applicants keep arguing that ‘935 does not explicitly teach the “gallium (Ill) chloride gas is produced by a reaction between the gallium (I) chloride gas and a second chlorine gas feed” of Claim 12,



Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a second chlorine gas feed, into the apparatus of ‘935, for the purpose of providing gallium (Ill) chloride gas through the apparatus of ‘935.

Regarding to Claim 14,
‘935 clearly teaches metal chloride gas and ammonia gas produced from an apparatus for producing metal chloride gas, using the apparatus for producing metal chloride gas according to the aforementioned embodiment; growing a nitride semiconductor film such as GaN on the substrate ([0072-0074], note as discussed in above, the apparatus of ‘935 generate metals chloride gas, which is the GaCl gas through the reaction vessel);
Further, as discussed in the alternative claim 12 rejection above, the modified apparatus of ‘935 has a second chlorine gas feed to generate gallium (Ill) chloride gas;
Still furthermore, ‘477 teaches nitride semiconductor crystal including gallium (such as a gallium nitride crystal) by a raw material gas containing GaCl3 and NH3 ([0173-0176]).
Therefore, the modified apparatus of ‘935 is capable of forming gallium nitride crystal layer by the generated GaCl3 and supplied NH3 (the claimed “A film forming apparatus comprising the reaction tube of claim 12, the film forming apparatus being .

Response to Arguments
Applicants’ arguments filed on 11/19/2021 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of claim 1, the applicants argue that ‘341 does not disclose or suggest a partition or projecting member projecting into the internal space from a ceiling face adjoining the internal space of the vapor-liquid reaction chamber at a projection angle that is "an obtuse angle relative to a surface of the projection member facing toward the one end side [at which the mixed gas A including the source gas is supplied] in the length direction of the internal space," as claimed, see the 2nd complete paragraph of page 7.
The argument is found not persuasive.
The examiner maintains the cited references, ‘935 and ‘341 clearly teach the features as claimed.

The applicants further argue that ‘341 does not disclose or suggest a projecting member including "a slit formed within the projecting member for allowing passage of gas along the length direction of the internal space," as claimed, see the last sentence of the 2nd complete paragraph of page 7, because there is no teaching, suggestion or motivation in the cited prior art references regarding a projecting member including a slit formed within the projecting member, or how or why having a slit within the projecting 
The argument is found not persuasive.
The examiner maintains the cited references clearly teach the features as claimed.
First, Fig. 4 of ‘341 teaches partition plate 13 having a through hole 15 for gas passage, and Fig. 5 of ‘341 teaches a gap below the partition plate 13 for gas passage.

Second, obvious variant between the opening and the gap (or clearance or space) is commonly well-known in the art. As discussed in the claim rejection above, the cited references, as an evidence for the common feature, clearly teach the obvious variant. See:
US 20090087545 (Fig. 9, [0160] teaching “the description has been given of the case where use is made of the partition plate 52 adapted to form the clearance 56 between itself and the bottom surface of the evaporating dish 50. However, this invention is not limited thereto at all. A partition plate, i.e. a partition wall, may be brought into contact with the bottom surface of the evaporating dish 50. In this case, communication holes may be formed in the partition wall at positions near the bottom surface of the evaporating dish 50 or communication holes may be formed in the bottom of the evaporating dish 50 at positions near the partition plate”),
US 20050008799 (Fig. 5 showing hole type opening 4 within the partition plate 1, Fig. 6 showing clearance type opening 4 over the partition plate 1, Fig. 10 showing hole type opening 6 within the partition plate 1, and Fig. 11 showing clearance type opening 6 under the partition plate 1, thus they are all obvious variants).
Consequently, selecting either opening or gap (or space or clearance) in the partition plate is merely recognized as being within the ordinary level of skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718